EXHIBIT 10.44
Alpha Natural Resources, Inc.
2005 Long-Term Incentive Plan
PERFORMANCE SHARE UNIT AWARD AGREEMENT FOR EMPLOYEES
This Performance Share Unit Award Agreement set forth below (this “Agreement”)
is dated as of the grant date (the “Grant Date”) set forth on Exhibit A and is
between Alpha Natural Resources, Inc., a Delaware corporation (“Alpha”), and the
Eligible Person to whom the Committee has made this Performance Grant (the
“Award Recipient”).
Alpha has established its 2005 Long-Term Incentive Plan (the “Plan”) to advance
the interests of Alpha and its stockholders by providing incentives to certain
eligible persons who contribute significantly to the strategic and long-term
performance objectives and growth of Alpha and any parent, subsidiary or
affiliate of Alpha. All capitalized terms not otherwise defined in this
Agreement have the same meaning given such capitalized terms in the Plan.
Pursuant to the provisions of the Plan, the Committee or its Designated
Administrator has full power and authority to direct the execution and delivery
of this Agreement in the name and on behalf of Alpha, and has authorized the
execution and delivery of this Agreement.
Agreement
The parties agree as follows:
Section 1. Performance Share Unit Award. Subject to and pursuant to all terms
and conditions stated in this Agreement and in the Plan, as of the Grant Date,
Alpha hereby makes a Performance Grant to Award Recipient in the form of
performance share units (“Performance Share Units”). Each Performance Share Unit
awarded under this Agreement shall represent a right to receive one Share of
Alpha’s Common Stock, par value $0.01 per share (the “Common Stock”), to the
extent such Performance Share Unit is earned pursuant to the terms of this
Agreement. The shares of Common Stock to be issued and delivered to Award
Recipient, if any, pursuant to the Performance Share Units awarded under this
Agreement, including shares of capital stock, if any, issued from time to time
with respect to such shares of Common Stock as a result of a stock dividend or
stock split or in connection with a combination of shares, recapitalization,
merger, consolidation or other reorganization are referred to in this Agreement
as the “Share(s).”
Section 2. Performance Share Units. The target number of Performance Share Units
covered by and subject to the terms of this Agreement (the “Target Award”) is
set forth on Exhibit A.
Section 3. Performance Period. The “Performance Period” means the performance
period as set forth on Exhibit A.
Section 4. Performance Measures. Subject to the provisions of this Agreement,
Alpha shall issue and deliver to the Award Recipient one (1) Share for each
whole Performance Share Unit that is earned in accordance with the performance
measures set forth on Exhibit A; provided, however, that the Committee may
reduce the number of Performance Share Units earned under this Award, but in no
event may the Committee increase the number of Performance Share Units earned
under this Award beyond the performance levels achieved.
Performance Share Unit Award Agreement
for Employees (Grades 22-30)

 

 



--------------------------------------------------------------------------------



 



Section 5. Delivery of Shares. Except as otherwise provided in this Agreement
and subject to satisfaction of the applicable tax withholding requirements set
forth in Section 9, Alpha shall cause stock certificate(s) or other evidence of
ownership representing the number of Shares earned and determined under
Section 4 to be delivered to the Award Recipient in the first calendar year
immediately following the end of the Performance Period on or before March 15th
of such calendar year; provided, however, that: (i) except as provided below, no
certificate(s) for, or other evidence of ownership of, Shares shall be delivered
with respect to Performance Share Units unless the Committee has certified in
writing that the applicable performance targets set forth on Exhibit A and other
material terms of this Agreement have been achieved; and (ii) the Company shall
not deliver stock certificate(s) or other evidence of ownership representing
Shares if the Committee or Designated Administrator or other authorized agent
determines, in its or his sole discretion, that the delivery of such
certificate(s) or other evidence of ownership would violate the terms of the
Plan, this Agreement or applicable law.
Section 6. Separation from Service.
(a) Except as set forth in this Section 6 or as otherwise provided in a Company
plan applicable to Award Recipient or any agreement between the Award Recipient
and the Company, if (i) Award Recipient Separates from Service for any reason
prior to the end of the Performance Period, or (ii) Award Recipient breaches the
confidentiality covenant as described in Section 12, then effective at the close
of business on the date the Award Recipient Separates from Service, or the date
the Award Recipient breaches the confidentiality covenant as described in
Section 12 hereof, as applicable, all of Award Recipient’s Performance Share
Units covered by this Agreement, whether earned or unearned, shall be
automatically cancelled and forfeited in their entirety without any further
obligation on the part of Alpha, such that Alpha shall not be obligated to issue
any Shares or any other compensation to Award Recipient with respect to such
cancelled and forfeited Performance Share Units.
(b) Unless otherwise provided in a Company plan applicable to Award Recipient or
any agreement between the Award Recipient and the Company, if during the
Performance Period (i) the Award Recipient Separates from Service as a result of
Award Recipient’s Permanent Disability (as defined below) or death, (ii) the
Award Recipient experiences an involuntary Separation from Service by the
Company other than for Cause (as defined below), or (iii) the Award Recipient
Separates from Service as a result of Award Recipient’s Retirement (as defined
below), the Award Recipient shall be entitled to receive a prorated portion of
the Performance Share Units to the extent earned pursuant to Section 4 above,
determined at the end of the Performance Period and based on the ratio of the
number of complete months the Award Recipient is employed or serves during the
Performance Period to the total number of months in the Performance Period. Any
Shares to which Award Recipient becomes entitled to receive pursuant to the
preceding sentence will be issued and delivered to Award Recipient in accordance
with the provisions of Section 5 of the Agreement; provided, that any payments
due on the Award Recipient’s death shall be paid to the Award Recipient’s
estate.
(c) Unless otherwise provided in a Company plan applicable to Award Recipient or
any agreement between the Award Recipient and the Company, in the event that a
Change of Control occurs prior to the end of the Performance Period and the
Award Recipient experiences an involuntary Separation from Service by the
Company other than for Cause (i) within the 90-day period immediately preceding
a Change of Control, or (ii) prior to the end of the Performance Period and on
or within the one (1) year period following such Change of Control, the
Performance Share Units that have not been previously cancelled and forfeited
shall become fully vested and payable at the Target Award level (and the
Performance Period shall thereafter be deemed to have terminated). Any Shares to
which Award Recipient becomes entitled to receive pursuant to the preceding
sentence will be issued and delivered to Award Recipient contemporaneous with
the consummation of the Change of Control or, if later, on or before the
sixtieth (60th) day following the Award Recipient’s Separation from Service
(but, in each case, within the short-term deferral exception as specified in
Treas. Reg. § 1.409A-1(b)(4)).
Performance Share Unit Award Agreement
for Employees (Grades 22-30)

 

2



--------------------------------------------------------------------------------



 



(d) For purposes of this Agreement and unless otherwise defined in a Company
plan applicable to Award Recipient or an agreement between the Award Recipient
and the Company, if any, the following terms shall have the following meanings:
(i) a “Change of Control” shall mean (A) any merger, consolidation or business
combination in which the stockholders of Alpha immediately prior to the merger,
consolidation or business combination do not own at least a majority of the
outstanding equity interests of the surviving parent entity, (B) the sale of all
or substantially all of the Company’s assets in a single transaction or a series
of related transactions, (C) the acquisition of beneficial ownership or control
of (including, without limitation, power to vote) a majority of the outstanding
Common Stock by any person or entity (including a “group” as defined by or under
Section 13(d)(3) of the Exchange Act), (D) the stockholders of Alpha approve any
plan for the dissolution or liquidation of Alpha, or (E) a contested election of
directors, as a result of which or in connection with which the persons who were
directors of Alpha before such election or their nominees cease to constitute a
majority of the Board; (ii) the term “Permanent Disability” shall mean Award
Recipient’s physical or mental incapacity to perform his or her usual duties
with such condition likely to remain continuously and permanently as determined
by the Company; (iii) the term “Cause” shall mean “Employer Cause” as set forth
in any employment agreement between the Award Recipient and the Company or, in
the absence of such an agreement, “Cause” as defined by the Company’s employment
policies in effect at the time of Separation from Service; (iv) the term
“Retirement” shall mean (A) the date Award Recipient reaches the age of 62 with
ten (10) Years of Service, (B) the date the Award Recipient reaches the age of
65, or (C) a combination of age and Years of Service which equals 80 (for
example, an Award Recipient who reaches the age of 50 with thirty (30) Years of
Service); (v) the term “Years of Service” shall mean the aggregate annual
periods of continuous employment or other service with the Company measured from
the Award Recipient’s date of hire (or re-hire) and ending on the date the Award
Recipient Separates from Service, including employment or other service with any
affiliates or subsidiaries which become such after the Grant Date, including any
predecessors and any other entities for this purpose as approved by the
Committee (or its delegatee(s)), and provided that an absence or leave approved
by the Company, to the extent permitted by applicable provisions of the Code,
shall not be considered an interruption of employment or performance of services
for any purpose under this Agreement; and (vi) the term “Separation from
Service” or “Separates from Service” shall mean the Award Recipient’s death,
retirement or other termination of employment or service with the employer
(including all persons treated as a single employer under Sections 414(b) and
414(c)). For purposes hereof, the determination of controlled group members
shall be made pursuant to the provisions of Sections 414(b) and 414(c); provided
that the language “at least 50 percent” shall be used instead of “at least
80 percent” in each place that it appears in Section 1563(a)(1), (2) and (3) and
Treas. Reg. Section 1.414(c)-2; provided, further, where legitimate business
reasons exist (within the meaning of Treas. Reg. Section 1.409A-1(h)(3)), the
language “at least 20 percent” shall be used instead of “at least 80 percent” in
each place it appears. Whether an Award Recipient has experienced a Separation
from Service will be determined based on all of the facts and circumstances in
accordance with the guidance issued under Section 409A and, to the extent not
inconsistent therewith, the terms of the Plan.
Performance Share Unit Award Agreement
for Employees (Grades 22-30)

 

3



--------------------------------------------------------------------------------



 



Section 7. Clawback/Recoupment.
(a) The Committee may, to the extent permitted by governing law, require
reimbursement of any payment of Shares received in settlement of this Award if
the Award Recipient is an employee of pay grade 22 or higher as of the Grant
Date where: (i) the payment was predicated upon the achievement of certain
financial results that were subsequently the subject of a restatement of the
Company’s financial statements filed with the Securities and Exchange
Commission, which restatement occurs no more than three years from the date of
settlement of this Award, where the Committee reasonably determines that any
employee engaged in intentional misconduct that caused or partially caused the
need for the restatement, and a lower payment would have been made to the Award
Recipient based upon the restated financial results; provided, however, that the
Committee reserves the discretion to determine that any Award Recipient shall
not be subject to this provision; or (ii) the Award Recipient engaged in ethical
misconduct in violation of the Company’s Code of Business Ethics, which the
Committee reasonably determines caused material business or reputational harm to
the Company.
(b) If the Committee reasonably determines that any payment of Shares received
in settlement of this Award should be reimbursed under subsections (a)(i) or
(a)(ii), then the following shall apply: (i) in the event reimbursement is
required under subsection (a)(i), the Award Recipient shall be required to
reimburse the Company in an amount equal to the dollar value of the Common Stock
the Award Recipient received in excess of what the Award Recipient would have
received on such date had the payment been based upon such restated financial
results; or (ii) in the event reimbursement is required under subsection
(a)(ii), the Award Recipient shall be required to promptly reimburse the Company
in an amount the Committee reasonably determines to be appropriate, which could
equal the full value of the Common Stock the Award Recipient received during
such three-year period. Notwithstanding the foregoing, the Company shall not be
required to make any additional payment in the event that the restated financial
results would have resulted in a greater number of Shares upon payment of the
Award to the Award Recipient.
(c) In the event the Award Recipient is obligated to reimburse the Company for
amounts under subsections (b)(i) or (b)(ii), the Company may, at its sole
election: (i) require the Award Recipient to pay the amount in a lump sum within
30 days of such determination; (ii) deduct the amount from any other
compensation owed to the Award Recipient (as a condition to receiving the
performance-based compensation under this Award, the Award Recipient agrees to
permit the deduction provided for by this subsection); or (iii) a combination of
subsections (c)(i) and (c)(ii).
(d) By accepting this Award, the Award Recipient agrees that timely payment to
the Company as set forth in this Section 7 is reasonable and necessary, and that
timely payment to the Company as set forth in this Section 7 is not a penalty,
and it does not preclude the Company from seeking all other remedies that may be
available to the Company. The Award Recipient further acknowledges and agrees
that the Award Recipient’s Performance Share Units shall be cancelled and
forfeited without payment by the Company if the Committee reasonably determines
that the Award Recipient has engaged in the conduct specified under subsection
(a).
Section 8. Limitation of Rights; Investment Representation. Except as otherwise
provided in the Plan or this Agreement, no holder of Performance Share Units
shall be, or have any of the rights or privileges of, a stockholder of Alpha
with respect to any Shares unless and until certificates or other evidence of
ownership representing such Shares shall have been issued or reflected in such
person’s name. Prior to actual receipt of the Shares under this Award, Award
Recipient may not transfer any interest in the Award or the underlying Shares.
Award Recipient acknowledges and agrees that the Shares which Award Recipient
acquires pursuant to this Agreement, if any, shall not be sold, transferred,
assigned, pledged or hypothecated in the absence of an effective registration
statement for the Shares under the Securities Act of 1933, as amended (the
“Securities Act”), and applicable state securities laws or an applicable
exemption from the registration requirements of the Securities Act and any
applicable state securities laws, and shall not be sold or otherwise disposed of
in any manner which would constitute a violation of any applicable securities
laws, whether federal or state. Any attempt to transfer the Performance Share
Units or Shares in violation of this Section or the Plan shall render this Award
of Performance Share Units null and void.
Performance Share Unit Award Agreement
for Employees (Grades 22-30)

 

4



--------------------------------------------------------------------------------



 



Section 9. Income Taxes. Award Recipient acknowledges that any income for
federal, state or local income tax purposes that Award Recipient is required to
recognize on account of the issuance and delivery of Shares to Award Recipient
shall be subject to withholding of tax by the Company. In accordance with
administrative procedures established by the Company, Award Recipient may elect
to satisfy his or her minimum statutory withholding tax obligations, if any, on
account of the issuance of Shares or settlement of this Award in one or a
combination of the following methods: in cash or separate check made payable to
the Company or by authorizing the Company to withhold from the Shares to be
issued to the Award Recipient hereunder a sufficient number of whole Shares
distributable in connection with this Award equal to the applicable minimum
statutory withholding tax obligation. In the event Award Recipient does not make
such payment when requested, the Company may refuse to issue or cause to be
delivered any Shares under this Agreement or any other incentive plan agreement
entered into by Award Recipient and the Company until such payment has been made
or arrangements for such payment satisfactory to the Company have been made.
Section 10. Rights to Continued Employment. Neither the Plan nor this Agreement
shall be deemed to give Award Recipient any right to continue to be employed by,
or provide services to, the Company, nor shall the Plan or the Agreement be
deemed to limit in any way the Company’s right to terminate the employment or
services of the Award Recipient at any time.
Section 11. Further Assistance. Award Recipient will provide assistance
reasonably requested by the Company in connection with actions taken by Award
Recipient while employed by the Company, including, but not limited to,
assistance in connection with any lawsuits or other claims against the Company
arising from events during the period in which Award Recipient was employed by
the Company.
Section 12. Confidentiality. Award Recipient acknowledges that the business of
the Company is highly competitive and that the Company’s strategies, methods,
books, records, and documents, technical information concerning their products,
equipment, services, and processes, procurement procedures and pricing
techniques, the names of and other information (such as credit and financial
data) concerning former, present or prospective customers and business
affiliates, all comprise confidential business information and trade secrets
which are valuable, special, and unique assets which the Company uses in its
business to obtain a competitive advantage over competitors. Award Recipient
further acknowledges that protection of such confidential business information
and trade secrets against unauthorized disclosure and use is of critical
importance to the Company in maintaining its competitive position. Award
Recipient acknowledges that by reason of Award Recipient’s duties to and
association with the Company, Award Recipient has had and will have access to
and has and will become informed of confidential business information which is a
competitive asset of the Company. Award Recipient hereby agrees that Award
Recipient will not, at any time during or after employment, make any
unauthorized disclosure of any confidential business information or trade
secrets of the Company, or make any use thereof, except in the carrying out of
employment responsibilities. Award Recipient shall take all necessary and
appropriate steps to safeguard confidential business information and protect it
against disclosure, misappropriation, misuse, loss and theft. Confidential
business information shall not include information in the public domain (but
only if the same becomes part of the public domain through a means other than a
disclosure prohibited hereunder). The above notwithstanding, a disclosure shall
not be unauthorized if (i) it is required by law or by a court of competent
jurisdiction or (ii) it is in connection with any judicial, arbitration, dispute
resolution or other legal proceeding in which Award Recipient’s legal rights and
Performance Share Unit Award Agreement
for Employees (Grades 22-30)

 

5



--------------------------------------------------------------------------------



 



obligations as an employee or under this Agreement are at issue; provided,
however, that Award Recipient shall, to the extent practicable and lawful in any
such events, give prior notice to the Company of Award Recipient’s intent to
disclose any such confidential business information in such context so as to
allow the Company an opportunity (which Award Recipient will not oppose) to
obtain such protective orders or similar relief with respect thereto as may be
deemed appropriate. Any information not specifically related to the Company
would not be considered confidential to the Company. In addition to any other
remedy available at law or in equity, in the event of any breach by Award
Recipient of the provisions of this Section 12 which is not waived in writing by
the Company, all vesting of the Performance Share Units shall cease effective
upon the occurrence of the actions or inactions by Award Recipient constituting
a breach by Award Recipient of the provisions of this Section 12.
Section 13. Binding Effect; No Third Party Beneficiaries. This Agreement shall
be binding upon and inure to the benefit of the Company and Award Recipient and
their respective heirs, representatives, successors and permitted assigns. This
Agreement shall not confer any rights or remedies upon any person other than the
Company and the Award Recipient and their respective heirs, representatives,
successors and permitted assigns. The parties agree that this Agreement shall
survive the issuance of the Shares.
Section 14. Agreement to Abide by Plan; Conflict between Plan and Agreement. The
Plan is hereby incorporated by reference into this Agreement and is made a part
hereof as though fully set forth in this Agreement. Award Recipient, by
execution of this Agreement, (i) represents that he or she is familiar with the
terms and provisions of the Plan , and (ii) agrees to abide by all of the terms
and conditions of this Agreement and the Plan. Award Recipient accepts as
binding, conclusive and final all decisions or interpretations of the Designated
Administrator of the Plan upon any question arising under the Plan and this
Agreement (including, without limitation, the date of Award Recipient’s
Separation from Service). In the event of any conflict between the Plan and this
Agreement, the Plan shall control and this Agreement shall be deemed to be
modified accordingly, except to the extent that the Plan gives the Designated
Administrator the express authority to vary the terms of the Plan by means of
this Agreement, in which case, this Agreement shall govern.
Section 15. Entire Agreement. Except as otherwise provided herein, in any
Company plan applicable to the Award Recipient, or in any other agreement
between Award Recipient and the Company, this Agreement and the Plan, each of
which Award Recipient has reviewed and accepted in connection with the grant of
the Performance Share Units reflected by this Agreement, constitutes the entire
agreement between the parties and supersedes any prior understandings,
agreements, or representations by or between the parties, written or oral, to
the extent they related in any way to the subject matter of this Agreement.
Section 16. Choice of Law. To the extent not superseded by federal law, the laws
of the state of Delaware (without regard to the conflicts laws of Delaware)
shall control in all matters relating to this Agreement and any action relating
to this Agreement must be brought in State and Federal Courts located in the
Commonwealth of Virginia.
Section 17. Notice. All notices, requests, demands, claims, and other
communications under this Agreement shall be in writing. Any notice, request,
demand, claim, or other communication under this Agreement shall be deemed duly
given if (and then two business days after) it is sent by registered or
certified mail, return receipt requested, postage prepaid, and addressed to the
intended recipient and, if to Alpha, at its address provided in Section 20, and,
if to the Award Recipient, the Award Recipient’s most recent address set forth
in the Company’s records. Either party to this Agreement may send any notice,
request, demand, claim, or other communication under this Agreement to the
intended recipient at such
Performance Share Unit Award Agreement
for Employees (Grades 22-30)

 

6



--------------------------------------------------------------------------------



 



address using any other means (including personal delivery, expedited courier,
messenger service, telecopy, ordinary mail, or electronic mail), but no such
notice, request, demand, claim, or other communication shall be deemed to have
been duly given unless and until it actually is received by the intended
recipient. Either party to this Agreement may change the address to which
notices, requests, demands, claims, and other communications hereunder are to be
delivered by giving the other party notice in the manner set forth in this
section.
Section 18. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.
Section 19. Amendments. This Agreement may be amended or modified at any time by
an instrument in writing signed by the parties hereto, or as otherwise provided
under the Plan. Notwithstanding, Alpha may, in its sole discretion and subject
to the terms of the Plan, modify or amend the terms of this Agreement, impose
conditions on the timing and effectiveness of the issuance of the Shares, or
take any other action it deems necessary or advisable, to cause this Award to be
excepted from Section 409A of the Code (or to comply therewith to the extent
Alpha determines it is not excepted).
Section 20. Acknowledgements.
(a) By accepting this Award of Performance Share Units, the Award Recipient
acknowledges receipt of a copy of the Plan, and the prospectus relating to this
Award of Performance Share Units, and agrees to be bound by the terms and
conditions set forth in this Agreement and the Plan, as in effect and/or amended
from time to time.
(b) The Plan and related documents, which may include but do not necessarily
include the Plan prospectus, this Agreement and financial reports of the
Company, may be delivered to you electronically. Such means of delivery may
include but do not necessarily include the delivery of a link to a Company
intranet site or the internet site of a third party involved in administering
the Plan, the delivery of the documents via e-mail or CD-ROM or such other
delivery determined at the Designated Administrator’s discretion. Both Internet
Email and the World Wide Web are required in order to access documents
electronically.
(c) This Award is intended to be excepted from coverage under Section 409A of
the Code and the regulations promulgated thereunder and shall be interpreted and
construed accordingly. Notwithstanding, Award Recipient recognizes and
acknowledges that Section 409A of the Code may impose upon the Award Recipient
certain taxes or interest charges for which the Award Recipient is and shall
remain solely responsible.
(d) Award Recipient acknowledges that, by receipt of this Award, Award Recipient
has read this Section 20 and consents to the electronic delivery of the Plan and
related documents, as described in this Section 20. Award Recipient acknowledges
that Award Recipient may receive from the Company a paper copy of any documents
delivered electronically at no cost if Award Recipient contacts the Senior Vice
President of Human Resources of the Company by telephone at (276) 619-4410 or by
mail to One Alpha Place, P.O. Box 2345, Abingdon, VA 24212. Award Recipient
further acknowledges that Award Recipient will be provided with a paper copy of
any documents delivered electronically if electronic delivery fails.
[Remainder of this Page Intentionally Left Blank]
Performance Share Unit Award Agreement
for Employees (Grades 22-30)

 

7



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have signed this Agreement as of this
                                        , 2010.

          ALPHA NATURAL RESOURCES, INC.
    By         Name:         Title:      

Address:
Alpha Natural Resources, Inc.
One Alpha Place
P.O. Box 2345
Abingdon, VA 24212
Attn: Senior Vice President of Human Resources
AWARD RECIPIENT
                                                                    
                             
Performance Share Unit Award Agreement
for Employees (Grades 22-30)

 

8



--------------------------------------------------------------------------------



 



EXHIBIT A
Name of Award Recipient:
Target Number of Performance Share Units:
Grant Date:
Performance Period:
Award Metrics
Performance Share Unit Award Agreement
for Employees (Grades 22-30)

 

9